Case eeterwooeseeee Document 123 Filed cons ye 1 of 10 PagelD #: 573

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF INDIANA

INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA, )
)

Plaintiff, )

)

Vv. ) No. 1:16-cr-97-SEB-DML

)

CHRISTOPHER REYNOLDS, )
)

)

Defendant. )

VERDICT
I. Count One—Possession with Intent to Distribute Controlled Substances

 

Question 1:

Do you, the jury, unanimously find that the government has proved beyond a
reasonable doubt each of the elements of the offense of possession with the intent to
distribute methamphetamine, in violation of Title 18, United States Code, Section
841(a)(1), as described in Count One of the Indictment?

Yes N\

No

IF YOU HAVE ANSWERED “YES” TO QUESTION 1, proceed to answer Questions 2
and 3.

IF YOU HAVE ANSWERED “NO” TO QUESTION 1, skip Questions 2 and 3 and
proceed to the “Instructions for Your Verdict as to Count One.”
Case 1:16-cr-00097-SEB-DML Document 123 Filed 06/17/19 Rage 2 of 10 PagelD #: 574

Cc Y

Question 2:

Do you, the jury, unanimously find that the defendant, Christopher Reynolds, has
proved as more likely true than not true each of the elements of his defense that he acted
in reliance on public authority with respect to the charge of possession with the intent to
distribute methamphetamine, in violation of Title 18, United States Code, Section
841(a)(1), as described in Count One of the Indictment?

Yes

No Ni

No matter your answer, proceed to Question 3.

Question 3:
Do you, the jury, unanimously find that the defendant, Christopher Reynolds, has

proved as more likely true than not true each of the elements of his defense that he acted
in reasonable reliance on the assurance of law enforcement that his conduct was lawful
with respect to the charge of possession with the intent to distribute methamphetamine, in
violation of Title 18, United States Code, Section 841(a)(1), as described in Count One of
the Indictment?

Yes

No AV

No matter your answer, proceed to the “Instructions for Your Verdict as to Count One.”
Page 3 of 10 PagelD #: 575

Y

Case 1:16-cr-00097-SEB-DML Document 123 Filed 06/17/19

Instructions for Your Verdict as to Count One:

IF YOU HAVE ANSWERED “NO” TO QUESTION I OR “YES” TO EITHER
QUESTION 2 OR QUESTION 3, then you must find the Defendant not guilty of Count
One.

You may find the Defendant guilty of Count One ONLY IF YOU HAVE ANSWERED
“YES” TO QUESTION 1 AND “NO” TO BOTH QUESTIONS 2 AND 3.

VERDICT AS TO COUNT ONE:

With respect to the charge of possession with the intent to distribute
methamphetamine, in violation of Title 18, United States Code, Section 841(a)(1), as
described in Count One of the Indictment, we, the jury, unanimously find the defendant,

Christopher Reynolds:
GUILTY N NOT GUILTY

IF YOU HAVE FOUND THE DEFENDANT GUILTY OF COUNT ONE, above, answer
the following additional question regarding Count One and then proceed to Count Two.

IF YOU HAVE FOUND THE DEFENDANT NOT GUILTY OF COUNT ONE, skip the
following additional question and proceed to “Verdict as to Count Two.”” You must find
the Defendant not guilty of Count Two and then proceed to Count Three.
Case eer Document 123 Filed pees 4 of 10 PagelD #: 576

Additional Question 1 (regarding the amount of methamphetamine involved in
Count One):

We, the jury, unanimously find that the government has proven beyond a
reasonable doubt that the amount of methamphetamine involved in the offense described
in Count One of the Indictment was 50 grams or more of methamphetamine [check only

one line}:

Yes N

IF YOU HAVE ANSWERED “YES” TO ADDITIONAL QUESTION 1, proceed to Count
Two.

IF YOU HAVE ANSWERED “NO” TO ADDITIONAL QUESTION 1, proceed to address
Additional Question 2.

Additional Question 2 (regarding the amount of methamphetamine involved in
Count One):

We, the jury, unanimously find that the government has proven beyond a
reasonable doubt that the amount of methamphetamine involved in the offense described
in Count One of the Indictment was 5 grams or more of methamphetamine [check only

one line]:
Yes
No

No matter your answer, proceed to Count Two.

4
Page 5 of 10 PagelD #: 577

S)

Case 1:16-cr-00097-SEB-DML Document 123 Filed 06/17/19

II. Count Two—Possession of a Firearm in Furtherance of Drug

Trafficking Activity

IF YOU HAVE FOUND THE DEFENDANT NOT GUILTY OF COUNT ONE, skip
Questions 1, 2, and 3 and proceed to “Instructions for Your Verdict as to Count Two.”
You must find the Defendant not guilty of Count Two and then proceed to Count Three.

IF YOU HAVE FOUND THE DEFENDANT GUILTY OF COUNT ONE, proceed to
answer Question I below.

 

Question 1:

Do you, the jury, unanimously find that the government has proved beyond a
reasonable doubt each of the elements of the offense of possession of a firearm in
furtherance of drug trafficking activity, in violation of Title 18, United States Code,
Section 924(c)(1)(A), as described in Count Two of the Indictment?

Yes Ny

No

IF YOU HAVE ANSWERED “YES” TO QUESTION 1, proceed to answer Questions 2
and 3.

IF YOU HAVE ANSWERED “NO” TO QUESTION 1, skip Questions 2 and 3, and
proceed to the “Instructions for Your Verdict as to Count Two.”
Case 1:16-cr-00097-SEB-DML Document 123 Filed 06/17/19 Rage 6 of 10 PagelD #: 578

)

Question 2:

Do you, the jury, unanimously find that the defendant, Christopher Reynolds, has
proved as more likely true than not true each of the elements of his defense that he acted
in reliance on public authority with respect to the charge of possession of a firearm in
furtherance of drug trafficking activity, in violation of Title 18, United States Code,
Section 924(c)(1)(A), as described in Count Two of the Indictment?

Yes

No NV

No matter your answer, proceed to Question 3.

Question 3:

Do you, the jury, unanimously find that the defendant, Christopher Reynolds, has
proved as more likely true than not true each of the elements of his defense that he acted
in reasonable reliance on the assurance of law enforcement that his conduct was lawful
with respect to the charge of possession of a firearm in furtherance of drug trafficking
activity, in violation of Title 18, United States Code, Section 924(c)(1)(A), as described
in Count Two of the Indictment?

Yes

No N

No matter your answer, proceed to the “Instructions for Your Verdict as to Count Two.”

6
Case FE Document 123 Filed some ye 7 of 10 PagelD #: 579

Instructions for Your Verdict as to Count Two:

IF YOU HAVE FOUND THE DEFENDANT NOT GUILTY AS TO COUNT ONE, then
you must find the Defendant not guilty of Count Two.

IF YOU HAVE FOUND THE DEFENDANT GUILTY OF COUNT ONE, enter your
verdict as to Count Two as follows:

IF YOU HAVE ANSWERED “NO” TO QUESTION I OR “YES” TO EITHER

QUESTION 2 OR QUESTION 3, then you must find the Defendant not guilty of Count
Two.

You may find the Defendant guilty of Count Two ONLY IF YOU HAVE ANSWERED
“YES” TO QUESTION 1 AND “NO” TO BOTH QUESTIONS 2 AND 3.

VERDICT AS TO COUNT TWO:

With respect to the charge of possession of a firearm in furtherance of drug
trafficking activity, in violation of Title 18, United States Code, Section 924(c)(1)(A), as
described in Count Two of the Indictment, we, the jury, unanimously find the defendant

Christopher Reynolds:

GUILTY _N/ NOT GUILTY

No matter your answer, proceed to Count Three.
Case 1:16-cr-00097-SEB-BML Document 123 Filed 08 NS 8 of 10 PagelD #: 580

lil, Count Three—Possession of a Firearm as a Previously Convicted Felon

Question 1:

Do you, the jury, unanimously find that the government has proved beyond a
reasonable doubt each of the elements of the offense of possession of a firearm as a
previously convicted felon, in violation of Title 18, United States Code, Section
922(g)(1), as described in Count Three of the Indictment?

Yes ™~

No
IF YOU HAVE ANSWERED “YES” TO QUESTION 1, proceed to answer Questions 2
and 3.

IF YOU HAVE ANSWERED “NO” TO QUESTION 1, skip Questions 2 and 3, and
proceed to the “Instructions for Your Verdict as to Count Three.”

Question 2:
Do you, the jury, unanimously find that the defendant, Christopher Reynolds, has

proved as more likely true than not true each of the elements of his defense that he acted
in reliance on public authority with respect to the charge of possession of a firearm as a
previously convicted felon, in violation of Title 18, United States Code, Section
922(g)(1), as described in Count Three of the Indictment?

Yes

No N\N

No matter your answer, proceed to Question 3.
Case eee eS Document 123 Filed 06/17/19 SS” 9 of 10 PagelD #: 581

Question 3:

Do you, the jury, unanimously find that the defendant, Christopher Reynolds, has
proved as more likely true than not true each of the elements of his defense that he acted
in reasonable reliance on the assurance of law enforcement that his conduct was lawful
with respect to the charge of possession of a firearm as a previously convicted felon, in
violation of Title 18, United States Code, Section 922(g)(1), as described in Count Three
of the Indictment?

Yes

No \
No matter your answer, proceed to “Instructions for Your Verdict as to Count Three.”

Instructions for Your Verdict as to Count Three:

IF YOU HAVE ANSWERED “NO” TO QUESTION I OR “YES” TO EITHER
QUESTION 2 OR QUESTION 3, then you must find the Defendant not guilty of Count
Three.

You may find the Defendant guilty of Count Three ONLY IF YOU HAVE ANSWERED
“YES” TO QUESTION ] AND “NO” TO BOTH QUESTIONS 2 AND 3.
Case He EE Document 123 Filed 06/17/19 ye 10 of 10 PagelD #: 582

VERDICT AS TO COUNT THREE:

With respect to the charge of possession of a firearm as a previously convicted
felon, in violation of Title 18, United States Code, Section 922(g)({1), as described in
Count Three of the Indictment, we, the jury, unanimously find the defendant, Christopher

Reynolds:

GUILTY _Ny NOT GUILTY

When you have reached a verdict as to all counts of the Indictment, the Presiding Juror
should sign and date in the lines below and contact the bailiff.

Ow MU ADI

Date Presiding Juror

 

10
